      Case 2:20-cv-00199-FVS    ECF No. 19    filed 09/15/21   PageID.674 Page 1 of 26



1

2                                                                          FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON


3                                                                Sep 15, 2021
                                                                      SEAN F. MCAVOY, CLERK
4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     JEREMY O.,
                                                  NO: 2:20-CV-00199-FVS
8                              Plaintiff,
                                                  ORDER GRANTING PLAINTIFF’S
9           v.                                    MOTION FOR SUMMARY
                                                  JUDGMENT AND DENYING
10    COMMISSIONER OF SOCIAL                      DEFENDANT’S MOTION FOR
      SECURITY,                                   SUMMARY JUDGMENT
11
                               Defendant.
12

13         BEFORE THE COURT are the parties’ cross motions for summary

14   judgment. ECF Nos. 15 and 16. This matter was submitted for consideration

15   without oral argument. The Plaintiff is represented by Attorney D. James Tree.

16   The Defendant is represented by Special Assistant United States Attorney Sarah L.

17   Martin. The Court has reviewed the administrative record and the parties’

18   completed briefing and is fully informed. For the reasons discussed below, the

19   court GRANTS Plaintiff’s Motion for Summary Judgment, ECF No. 15, and

20   DENIES Defendant’s Motion for Summary Judgment, ECF No. 16.

21


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 1
      Case 2:20-cv-00199-FVS      ECF No. 19    filed 09/15/21   PageID.675 Page 2 of 26



1                                      JURISDICTION

2          Plaintiff Jeremy O. protectively filed for supplemental security income on

3    September 21, 2016, alleging an onset date of September 1, 2014. Tr. 166-71.

4    Benefits were denied initially, Tr. 99-102, and upon reconsideration, Tr. 108-14.

5    Plaintiff appeared for a hearing before an administrative law judge (“ALJ”) on

6    November 5, 2018. Tr. 29-73. Plaintiff was represented by counsel and testified at

7    the hearing. Id. The ALJ denied benefits, Tr. 12-28, and the Appeals Council

8    denied review. Tr. 1. The matter is now before this Court pursuant to 42 U.S.C. §

9    1383(c)(3).

10                                     BACKGROUND

11         The facts of the case are set forth in the administrative hearing and

12   transcripts, the ALJ’s decision, and the briefs of Plaintiff and the Commissioner.

13   Only the most pertinent facts are summarized here.

14         Plaintiff was 27 years old at the time of the hearing. Tr. 33. He completed

15   8th grade. Tr. 69. At the time of the hearing, Plaintiff lived with his mother, who is

16   also his caregiver, and his two brothers. Tr. 34. Plaintiff has no past relevant

17   work. Tr. 34. He reported that he gets fired from a lot of jobs because he is not

18   “fit to work in the field,” and he is not fast enough. Tr. 38-39, 42.

19         Plaintiff testified that because of his depression, he cannot come out of his

20   room every two weeks for about two to three days at a time. Tr. 40. He reported

21   that he gets “bad anxiety” when he is around a lot of people, and he has no friends.


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 2
      Case 2:20-cv-00199-FVS     ECF No. 19      filed 09/15/21   PageID.676 Page 3 of 26



1    Tr. 35-36. Plaintiff testified that he was hit in the head with a pole while working

2    on a job site in 2016, and since then he has flashbacks and memory problems. Tr.

3    40-41, 45. He has migraines every week that last a day or two, and neck pain that

4    prevents him from turning his head to the right. Tr. 41. Plaintiff’s mother also

5    testified that she is compensated by DSHS to care for Plaintiff for 59 hours per

6    month. Tr. 55, 63.

7                                STANDARD OF REVIEW

8          A district court’s review of a final decision of the Commissioner of Social

9    Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

10   limited; the Commissioner’s decision will be disturbed “only if it is not supported

11   by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

12   1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a

13   reasonable mind might accept as adequate to support a conclusion.” Id. at 1159

14   (quotation and citation omitted). Stated differently, substantial evidence equates to

15   “more than a mere scintilla[,] but less than a preponderance.” Id. (quotation and

16   citation omitted). In determining whether the standard has been satisfied, a

17   reviewing court must consider the entire record as a whole rather than searching

18   for supporting evidence in isolation. Id.

19         In reviewing a denial of benefits, a district court may not substitute its

20   judgment for that of the Commissioner. If the evidence in the record “is

21   susceptible to more than one rational interpretation, [the court] must uphold the


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 3
      Case 2:20-cv-00199-FVS     ECF No. 19    filed 09/15/21   PageID.677 Page 4 of 26



1    ALJ’s findings if they are supported by inferences reasonably drawn from the

2    record.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). Further, a district

3    court “may not reverse an ALJ’s decision on account of an error that is harmless.”

4    Id. An error is harmless “where it is inconsequential to the [ALJ’s] ultimate

5    nondisability determination.” Id. at 1115 (quotation and citation omitted). The

6    party appealing the ALJ’s decision generally bears the burden of establishing that

7    it was harmed. Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).

8               FIVE–STEP SEQUENTIAL EVALUATION PROCESS

9          A claimant must satisfy two conditions to be considered “disabled” within

10   the meaning of the Social Security Act. First, the claimant must be “unable to

11   engage in any substantial gainful activity by reason of any medically determinable

12   physical or mental impairment which can be expected to result in death or which

13   has lasted or can be expected to last for a continuous period of not less than twelve

14   months.” 42 U.S.C. § 1382c(a)(3)(A). Second, the claimant’s impairment must be

15   “of such severity that he is not only unable to do his previous work[,] but cannot,

16   considering his age, education, and work experience, engage in any other kind of

17   substantial gainful work which exists in the national economy.” 42 U.S.C. §

18   1382c(a)(3)(B).

19         The Commissioner has established a five-step sequential analysis to

20   determine whether a claimant satisfies the above criteria. See 20 C.F.R. §

21   416.920(a)(4)(i)-(v). At step one, the Commissioner considers the claimant’s work


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 4
      Case 2:20-cv-00199-FVS      ECF No. 19    filed 09/15/21   PageID.678 Page 5 of 26



1    activity. 20 C.F.R. § 416.920(a)(4)(i). If the claimant is engaged in “substantial

2    gainful activity,” the Commissioner must find that the claimant is not disabled. 20

3    C.F.R. § 416.920(b).

4          If the claimant is not engaged in substantial gainful activity, the analysis

5    proceeds to step two. At this step, the Commissioner considers the severity of the

6    claimant’s impairment. 20 C.F.R. § 416.920(a)(4)(ii). If the claimant suffers from

7    “any impairment or combination of impairments which significantly limits [his or

8    her] physical or mental ability to do basic work activities,” the analysis proceeds to

9    step three. 20 C.F.R. § 416.920(c). If the claimant’s impairment does not satisfy

10   this severity threshold, however, the Commissioner must find that the claimant is

11   not disabled. 20 C.F.R. § 416.920(c).

12         At step three, the Commissioner compares the claimant’s impairment to

13   severe impairments recognized by the Commissioner to be so severe as to preclude

14   a person from engaging in substantial gainful activity. 20 C.F.R. §

15   416.920(a)(4)(iii). If the impairment is as severe or more severe than one of the

16   enumerated impairments, the Commissioner must find the claimant disabled and

17   award benefits. 20 C.F.R. § 416.920(d).

18         If the severity of the claimant’s impairment does not meet or exceed the

19   severity of the enumerated impairments, the Commissioner must pause to assess

20   the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

21   defined generally as the claimant’s ability to perform physical and mental work


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 5
      Case 2:20-cv-00199-FVS      ECF No. 19    filed 09/15/21   PageID.679 Page 6 of 26



1    activities on a sustained basis despite his or her limitations, 20 C.F.R. §

2    416.945(a)(1), is relevant to both the fourth and fifth steps of the analysis.

3          At step four, the Commissioner considers whether, in view of the claimant’s

4    RFC, the claimant is capable of performing work that he or she has performed in

5    the past (past relevant work). 20 C.F.R. § 416.920(a)(4)(iv). If the claimant is

6    capable of performing past relevant work, the Commissioner must find that the

7    claimant is not disabled. 20 C.F.R. § 416.920(f). If the claimant is incapable of

8    performing such work, the analysis proceeds to step five.

9          At step five, the Commissioner considers whether, in view of the claimant’s

10   RFC, the claimant is capable of performing other work in the national economy.

11   20 C.F.R. § 416.920(a)(4)(v). In making this determination, the Commissioner

12   must also consider vocational factors such as the claimant’s age, education and

13   past work experience. 20 C.F.R. § 416.920(a)(4)(v). If the claimant is capable of

14   adjusting to other work, the Commissioner must find that the claimant is not

15   disabled. 20 C.F.R. § 416.920(g)(1). If the claimant is not capable of adjusting to

16   other work, analysis concludes with a finding that the claimant is disabled and is

17   therefore entitled to benefits. 20 C.F.R. § 416.920(g)(1).

18         The claimant bears the burden of proof at steps one through four above.

19   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to

20   step five, the burden shifts to the Commissioner to establish that (1) the claimant is

21   capable of performing other work; and (2) such work “exists in significant


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 6
      Case 2:20-cv-00199-FVS      ECF No. 19    filed 09/15/21   PageID.680 Page 7 of 26



1    numbers in the national economy.” 20 C.F.R. § 416.960(c)(2); Beltran v. Astrue,

2    700 F.3d 386, 389 (9th Cir. 2012).

3                                     ALJ’S FINDINGS

4          At step one, the ALJ found Plaintiff has not engaged in substantial gainful

5    activity since September 21, 2016, the application date. Tr. 17. At step two, the

6    ALJ found Plaintiff has the following severe impairments: attention deficit

7    disorder/attention deficit hyperactivity disorder, affective disorder, anxiety related

8    disorder, learning disorder, and substance abuse/addiction disorder. Tr. 17. At

9    step three, the ALJ found that Plaintiff does not have an impairment or

10   combination of impairments that meets or medically equals the severity of a listed

11   impairment. Tr. 17. The ALJ then found that Plaintiff has the RFC

12         to perform a full range of work at all exertional levels but with the
           following nonexertional limitations: he can perform simple routine
13         tasks with short and simple instructions; he must have no requirement
           to interact with the general public in the performance of job tasks; he
14         can have incidental interaction with coworkers, but he cannot perform
           tandem work with them; he needs a stable and routine job environment;
15         and he cannot work at a fast production rate pace.

16   Tr. 19. At step four, the ALJ found that Plaintiff has no past relevant work. Tr.

17   22. At step five, the ALJ found that considering Plaintiff’s age, education, work

18   experience, and RFC, there are jobs that exist in significant numbers in the national

19   economy that Plaintiff can perform, including: kitchen helper, lab equipment

20   cleaner, yard worker, and housekeeper. Tr. 23. On that basis, the ALJ concluded

21


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 7
      Case 2:20-cv-00199-FVS      ECF No. 19    filed 09/15/21   PageID.681 Page 8 of 26



1    that Plaintiff has not been under a disability, as defined in the Social Security Act,

2    since September 21, 2016, the date the application was filed. Tr. 24.

3                                           ISSUES

4          Plaintiff seeks judicial review of the Commissioner’s final decision denying

5    him supplemental security income benefits under Title XVI of the Social Security

6    Act. ECF No. 15. Plaintiff raises the following issues for this Court’s review:

7       1. Whether the ALJ improperly discredited Plaintiff’s symptom claims;

8       2. Whether the ALJ properly weighed the medical opinion evidence;

9       3. Whether the ALJ erred at step two; and

10      4. Whether the ALJ erred properly considered the lay witness statements.

11                                      DISCUSSION

12      A. Medical Opinions

13         There are three types of physicians: “(1) those who treat the claimant

14   (treating physicians); (2) those who examine but do not treat the claimant

15   (examining physicians); and (3) those who neither examine nor treat the claimant

16   [but who review the claimant's file] (nonexamining [or reviewing] physicians).”

17   Holohan v. Massanari, 246 F.3d 1195, 1201–02 (9th Cir. 2001) (citations omitted).

18   Generally, a treating physician's opinion carries more weight than an examining

19   physician's, and an examining physician's opinion carries more weight than a

20   reviewing physician's. Id. If a treating or examining physician's opinion is

21   uncontradicted, the ALJ may reject it only by offering “clear and convincing


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 8
      Case 2:20-cv-00199-FVS     ECF No. 19    filed 09/15/21   PageID.682 Page 9 of 26



1    reasons that are supported by substantial evidence.” Bayliss v. Barnhart, 427 F.3d

2    1211, 1216 (9th Cir. 2005). Conversely, “[i]f a treating or examining doctor's

3    opinion is contradicted by another doctor's opinion, an ALJ may only reject it by

4    providing specific and legitimate reasons that are supported by substantial

5    evidence.” Id. (citing Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995)).

6    “However, the ALJ need not accept the opinion of any physician, including a

7    treating physician, if that opinion is brief, conclusory and inadequately supported

8    by clinical findings.” Bray v. Comm'r of Soc. Sec. Admin., 554 F.3d 1219, 1228

9    (9th Cir. 2009) (quotation and citation omitted).

10         Here, Plaintiff argues the ALJ erroneously considered the opinion of

11   examining psychologist Thomas Genthe, Ph.D. ECF No. 15 at 3-8. In January

12   2018, Dr. Genthe opined that Plaintiff had severe limitations in his ability to adapt

13   to changes in a routine work setting. Tr. 367. Dr. Genthe additionally opined that

14   Plaintiff had marked limitations in his ability to understand , remember, and persist

15   in tasks by following detailed instructions; perform activities within a schedule,

16   maintain regular attendance, and be punctual within customary tolerances without

17   special supervision; learn new tasks; perform routine tasks without special

18   supervision; ask simple questions or request assistance; communicate and perform

19   effectively in a work setting; maintain appropriate behavior in a work setting;

20   complete a normal work day and work week without interruptions from

21   psychologically based symptoms; and set realistic goals and plan independently.


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 9
     Case 2:20-cv-00199-FVS      ECF No. 19     filed 09/15/21   PageID.683 Page 10 of 26



1    Tr. 367. Finally, Dr. Genthe opined that Plaintiff’s “overall severity rating” was

2    marked. Tr. 367. The ALJ found Dr. Genthe’s opinion “least persuasive” for

3    several reasons. Tr. 21.

4          First, the ALJ found that

5          [t]he primary basis for the ratings appear to be [Plaintiff’s] ‘extremely
           low intellectual abilities.’ Dr. Genthe, however, characterized
6          [Plaintiff’s] intellectual disability as only mild. There was little
           discussion about it, instead focusing on depression, anxiety, and
7          ADHD. Dr. Genthe observed [Plaintiff] as someone having normal
           inflections, balanced conversations, well-articulated words, normal
8          orientation, and normal immediate memory. It remains unclear how
           exactly Dr. Genthe viewed [Plaintiff’s] reduced intellectual capacity as
9          the primary barrier to sustaining work, especially considering that Dr.
           Genthe did not perform any intelligence testing.
10
     Tr. 21. However, as noted by Plaintiff, Dr. Genthe explicitly noted “both his
11
     mental and intellectual disorders left [Plaintiff] unemployable” and Dr. Genthe
12
     “reviewed [Plaintiff’s] educational history, noted a prior intellectual assessment
13
     from 2014, and completed an objective [mental status examination] that showed
14
     several limitations in new learning, understanding, [and] social maturity.” ECF
15
     No. 15 at 5 (citing Tr. 365, 368-70). While not mentioned in the ALJ’s decision, in
16
     addition to finding Plaintiff would be impaired “indefinitely” from an intellectual
17
     perspective, Dr. Genthe specifically noted that Plaintiff would be impaired for
18
     twelve months due to his mental health impairments, and included a narrative
19
     finding that Plaintiff “is unlikely to function adequately in a work setting until his
20
     psychological symptoms have been managed more effectively.” Tr. 368. In
21


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 10
     Case 2:20-cv-00199-FVS      ECF No. 19    filed 09/15/21   PageID.684 Page 11 of 26



1    addition, Dr. Genthe diagnosed Plaintiff with major depressive disorder,

2    generalized anxiety disorder, other specified anxiety disorder, with post-trauma

3    like features, and attention-deficit/hyperactivity disorder; took a lengthy

4    psychosocial history as part of the clinical interview; and found on examination

5    that Plaintiff had tangential and circumstantial speech, poor

6    understanding/perception, could recall only 1 of 4 objects after five-minute delay,

7    did not know the number of weeks in a year, was unable to spell ‘world’ forward

8    and backward, had poor social maturity, and had poor to fair insight and judgment.

9    Tr. 366, 369-70.

10         Defendant generally argues that the ALJ may reject an opinion that is

11   unsupported by clinical findings. ECF No. 16 at 3; see Bayliss, 427 F.3d at 1216

12   (a physician’s opinion may be rejected if it is contradicted by that physician’s own

13   treatment notes). However, as discussed in detail above, Dr. Genthe conducted a

14   detailed clinical interview and objective mental status examination. Moreover,

15   when explaining his reasons for rejecting medical opinion evidence, the ALJ must

16   do more than state a conclusion; rather, the ALJ must “set forth his own

17   interpretations and explain why they, rather than the doctors’, are correct.”

18   Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998). “This can be done by setting

19   out a detailed and thorough summary of the facts and conflicting clinical evidence,

20   stating his interpretation thereof, and making findings.” Id. Here, the ALJ failed

21   to properly summarize and interpret the entirety of Dr. Genthe’s clinical findings


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 11
     Case 2:20-cv-00199-FVS      ECF No. 19    filed 09/15/21   PageID.685 Page 12 of 26



1    as to Plaintiff’s claimed intellectual and psychological impairments, including his

2    objective mental status examination results and clinical interview findings. Thus,

3    his conclusory finding that the limitations assessed by Dr. Genthe were

4    “primar[ily] based” on Plaintiff’s intellectual ability, as opposed to both his

5    intellectual and psychological impairments, is not supported by substantial

6    evidence. This was not a specific and legitimate reason to reject Dr. Genthe’s

7    opinion.

8          Second, the ALJ found that “Dr. Genthe believed that [Plaintiff] would be

9    unable to perform simple and repetitive tasks, but again there was no explanation

10   justifying this this determination.” Tr. 21. In further support of this finding, the

11   ALJ cited a consultative psychological examination by Kristen Nestler, M.D.

12   finding Plaintiff could follow a three-step command and spell ‘world’ correctly

13   forward and backwards; and three treatment notes across the relevant adjudicatory

14   period indicating Plaintiff had normal attention and concentration span, intact

15   recent and remote memory, and “good” ability to learn. Tr. 22 (citing Tr. 289, 392,

16   515). Based on this evidence, the ALJ concluded that “Dr. Genthe’s assessment

17   not only lacked a sufficient explanation but also was inconsistent with others’

18   observations and examination findings.” Tr. 22.

19         Relevant factors to evaluating any medical opinion include the amount of

20   relevant evidence that supports the opinion, the quality of the explanation provided

21   in the opinion, and the consistency of the medical opinion with the record as a


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 12
     Case 2:20-cv-00199-FVS       ECF No. 19    filed 09/15/21   PageID.686 Page 13 of 26



1    whole. Lingenfelter v. Astrue, 504 F.3d 1028, 1042 (9th Cir. 2007); Orn v. Astrue,

2    495 F.3d 625, 631 (9th Cir. 2007). However, as noted by Plaintiff, the “ALJ

3    misstates Dr. Genthe’s opinion. He did not find [Plaintiff] incapable of simple,

4    repetitive tasks, but instead assessed ‘significant’ limitations in

5    understanding/persisting/remembering very short and simple instructions and ‘very

6    significant’ limitations in most other functions, such as learning new tasks or

7    performing routine tasks without special supervision.” ECF No. 15 at 5. The

8    Court agrees. Dr. Genthe’s narrative explanation states that Plaintiff’s low

9    intellectual abilities were “likely to interfere” with even simple and repetitive

10   work; however, contrary to the ALJ’s finding, at no point did Dr. Genthe opine that

11   Plaintiff was “unable” to perform simple and repetitive tasks. See Tr. 368.

12   Moreover, the Court’s review of Dr. Nestler’s examination includes additional

13   findings that she had limited outside records; was “unable to verify any objective

14   cognitive deficits although he did have very poor math skills; could “not confirm

15   whether or not [Plaintiff] meets criteria for any specific learning disabilities”; and

16   during mental status examination Plaintiff presented as “younger than his stated

17   age,” was guarded and difficult to engage, had “fair” eye contact, had restricted

18   and depressed affect, did not attempt serial 7s, and was unsuccessful at serial 3s.

19   Tr. 286-87.

20         Finally, while the ALJ properly cites more benign findings in the record

21   such as Plaintiff’s “normal” attention, concentration, and memory, the record also


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 13
     Case 2:20-cv-00199-FVS      ECF No. 19     filed 09/15/21   PageID.687 Page 14 of 26



1    contains consistent findings of depressed and anxious presentation, difficulty with

2    memory, restricted or blunt affect, speech difficulties, limited eye contact, fair to

3    poor insight and judgment, and concrete thought association. Tr. 278, 281, 284,

4    286, 289, 291, 295, 297, 300, 378, 411, 422-23,449, 452, 460, 469, 517, 546. For

5    all of these reasons, the ALJ’s rejection of Dr. Genthe’s finding as to Plaintiff’s

6    ability to perform simple and repetitive tasks because it was insufficiently

7    explained and inconsistent with the observations of “others” was not specific,

8    legitimate, and supported by substantial evidence.

9          Third, the ALJ found the “information that Dr. Genthe relied upon may not

10   have been fully accurate.” Tr. 22. Specifically, the ALJ noted that Plaintiff

11   reported to Dr. Genthe that he had “bad anxiety” around others which caused him

12   to “stay home and lie down,” that he rarely went out since his injury, and that he

13   did no social activities. Tr. 22, 365-66. The ALJ found these statements were

14   inconsistent with one previous report in 2016 that he did not isolate and that he

15   hung out with friends, and another report in early 2017 that he “sees friends

16   occasionally.” Tr. 22 (citing Tr. 280, 286). However, as noted by Plaintiff, the

17   records cited by the ALJ in support of these arguments also included Plaintiff’s

18   report that he “avoids a lot of people” due to trust issues, only “occasionally” sees

19   friends, “just play[s] with [his] little brother,” does not participate in community or

20   cultural activities, and was unable to describe any hobbies or activities. Tr. 280-

21   81, 286. Thus, the Court is unable to discern inconsistency between these


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 14
     Case 2:20-cv-00199-FVS      ECF No. 19    filed 09/15/21   PageID.688 Page 15 of 26



1    statements such that it would rise to the level of a specific and legitimate reason,

2    supported by substantial evidence, to discount the opinion of Dr. Genthe.

3          Fourth, and finally, the ALJ found that Plaintiff’s activities are not consistent

4    with Dr. Genthe’s ratings. Tr. 22. An ALJ may discount an opinion that is

5    inconsistent with a claimant’s reported functioning. Morgan v. Comm’r Soc. Sec.

6    Admin., 169 F.3d 595, 601-02 (9th Cir. 1999). In support of this finding, the ALJ

7    found that Plaintiff “has been able to live independently on his own for years,” he

8    “has friends and a girlfriend (or had one, as the case may be),” he is cooperative

9    and friendly to providers and evaluators, he behaves appropriately and can

10   complete lengthy interviews, he does household chores independently, shops for

11   groceries, prepares his own meals, and manages taking his own medication. Tr. 22

12   (citing Tr. 286, 289, 366, 369). Plaintiff argues that the ALJ “failed to indicate

13   how [these activities are] inconsistent with Dr. Genthe’s findings.” ECF No. 15 at

14   7. The Court agrees. As noted above, when explaining his reasons for rejecting

15   medical opinion evidence, the ALJ must do more than state a conclusion; rather,

16   the ALJ must “set forth his own interpretations and explain why they, rather than

17   the doctors’, are correct.” Reddick, 157 F.3d at 725.

18         Here, the ALJ fails to offer any explanation of why Plaintiff’s “activities”

19   are inconsistent with the specific severe and marked limitations opined by Dr.

20   Genthe. Notably, at least a portion of the reported activities cited by the ALJ were

21   taken from Plaintiff’s reports to Dr. Genthe, including his cooperative behavior at


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 15
     Case 2:20-cv-00199-FVS      ECF No. 19     filed 09/15/21   PageID.689 Page 16 of 26



1    the appointment and his ability to perform basic self-care and “domestic skills,”

2    which Dr. Genthe presumably considered when making his overall assessment of

3    Plaintiff’s ability to perform basic work activities. See Tr. 365-66. Moreover, the

4    ALJ’s vague reference to Plaintiff living “independently on his own for years,”

5    with no further evidence as to Plaintiff’s activities during that time, or at what

6    point those “years” of independent living took place during the adjudicatory

7    period, does not rise to the level of substantial evidence with which to discount Dr.

8    Genthe’s opinion. See Tr. 56-57 (Plaintiff’s mother testified that when he moved

9    out he was living with his “biological dad”). Finally, while the ALJ relies on

10   evidence that Plaintiff was cooperative and friendly with evaluators and treatment

11   providers, the Court’s independent review of the record indicates that at least one

12   of the evaluators, whose opinion the ALJ found “the most persuasive,” noted that

13   Plaintiff was a very poor historian and difficult to engage. Tr. 284. For all of these

14   reasons, any alleged inconsistency between the marked and severe limitations

15   opined by Dr. Genthe, and Plaintiff’s ability to perform basic household, “have

16   friends,” and be cooperative in a treatment setting, is not a specific and legitimate

17   reason, supported by substantial evidence, to reject Dr. Genthe’s opinion.

18         Based on the foregoing, the Court finds the ALJ’s reasons for rejecting Dr.

19   Genthe’s opinion were not specific, legitimate, and supported by substantial

20   evidence. Dr. Genthe’s opinion must be reconsidered on remand.

21


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 16
     Case 2:20-cv-00199-FVS      ECF No. 19    filed 09/15/21   PageID.690 Page 17 of 26



1       B. Plaintiff’s Symptom Claims

2          An ALJ engages in a two-step analysis when evaluating a claimant’s

3    testimony regarding subjective pain or symptoms. “First, the ALJ must determine

4    whether there is objective medical evidence of an underlying impairment which

5    could reasonably be expected to produce the pain or other symptoms alleged.”

6    Molina, 674 F.3d at 1112 (internal quotation marks omitted). “The claimant is not

7    required to show that her impairment could reasonably be expected to cause the

8    severity of the symptom he has alleged; he need only show that it could reasonably

9    have caused some degree of the symptom.” Vasquez v. Astrue, 572 F.3d 586, 591

10   (9th Cir. 2009) (internal quotation marks omitted).

11         Second, “[i]f the claimant meets the first test and there is no evidence of

12   malingering, the ALJ can only reject the claimant’s testimony about the severity of

13   the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

14   rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (internal

15   citations and quotations omitted). “General findings are insufficient; rather, the

16   ALJ must identify what testimony is not credible and what evidence undermines

17   the claimant’s complaints.” Id. (quoting Lester, 81 F.3d at 834); Thomas v.

18   Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (“[T]he ALJ must make a credibility

19   determination with findings sufficiently specific to permit the court to conclude

20   that the ALJ did not arbitrarily discredit claimant’s testimony.”). “The clear and

21   convincing [evidence] standard is the most demanding required in Social Security


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 17
     Case 2:20-cv-00199-FVS       ECF No. 19     filed 09/15/21   PageID.691 Page 18 of 26



1    cases.” Garrison v. Colvin, 759 F.3d 995, 1015 (9th Cir. 2014) (quoting Moore v.

2    Comm’r of Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002)).

3          Here, the ALJ found Plaintiff’s medically determinable impairments could

4    reasonably be expected to cause some of the alleged symptoms; however,

5    Plaintiff’s “statements concerning the intensity, persistence and limiting effects of

6    these symptoms are not entirely consistent with the medical evidence and other

7    evidence in the record” for several reasons. Tr. 19.

8          As an initial matter, the ALJ briefly noted that “[o]ne would expect someone

9    with [Plaintiff’s] level of alleged mental functioning to be unable to live on his

10   own for years, which he did prior to living with his mom.” Tr. 20 (citing Tr. 281).

11   A claimant need not be utterly incapacitated in order to be eligible for benefits.

12   Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989); see also Orn, 495 F.3d at 639

13   (“the mere fact that a plaintiff has carried on certain activities . . . does not in any

14   way detract from her credibility as to her overall disability.”). Regardless, even

15   where daily activities “suggest some difficulty functioning, they may be grounds

16   for discrediting the [Plaintiff’s] testimony to the extent that they contradict claims

17   of a totally debilitating impairment.” Molina, 674 F.3d at 1113. However, this

18   finding is supported by a single report from Plaintiff in 2016 that he “has been on

19   his own” for 3 years; and the ALJ fails to consider testimony from Plaintiff’s

20   mother that before he moved back in with her in 2016, Plaintiff was living with his

21   biological father. See Tr. 56-57, 281.


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 18
     Case 2:20-cv-00199-FVS      ECF No. 19    filed 09/15/21   PageID.692 Page 19 of 26



1          In considering Plaintiff’s symptom claims, the ALJ “must specifically

2    identify the testimony she or he finds not to be credible and must explain what

3    evidence undermines the testimony.” Holohan v. Massanari, 246 F.3d 1195, 1208

4    (9th Cir. 2001). Here, the ALJ cites no evidence of activities performed on a daily

5    basis, or transferable to a work environment; rather, the ALJ generally references a

6    portion of the relevant adjudicatory period during which Plaintiff reported he was

7    “on his own,” with no further indication as to what specific activities Plaintiff

8    performed, or any finding as to how said activities undermine Plaintiff’s symptom

9    claims. See Orn, 495 F.3d at 639 (daily activities may be “grounds for [rejecting

10   symptom claims] ‘if a claimant is able to spend a substantial part of his day

11   engaged in pursuits involving the performance of physical functions that are

12   transferable to a work setting.’”). Thus, the ALJ’s general reference to an

13   inconsistency between Plaintiff’s mental symptom claims, and his single report

14   that he was “on his own” for three years, does not rise to the level of a clear and

15   convincing reason, supported by substantial evidence, to discredit the entirety of

16   Plaintiff’s symptom claims.

17         Next, the ALJ found Plaintiff’s statements are inconsistent with the mental

18   examination findings. Tr. 20. The medical evidence is a relevant factor in

19   determining the severity of a claimant’s pain and its disabling effects. Rollins v.

20   Massanari, 261 F.3d 853, 857 (9th Cir. 2001); 20 C.F.R. § 404.1529(c)(2).

21   However, an ALJ may not discredit a claimant’s pain testimony and deny benefits


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 19
     Case 2:20-cv-00199-FVS      ECF No. 19     filed 09/15/21   PageID.693 Page 20 of 26



1    solely because the degree of pain alleged is not supported by objective medical

2    evidence. Rollins, 261 F.3d at 857; Bunnell v. Sullivan, 947 F.2d 341, 346-47 (9th

3    Cir. 1991); Fair v. Bowen, 885 F.2d 597, 601 (9th Cir. 1989). Here, the ALJ

4    almost entirely supported this finding by citing observations made by Dr. Genthe

5    during his examination of Plaintiff, which includes findings of difficulty with

6    judgment and insight, poor social maturity, difficulty recalling objects after a 5-

7    minute delay, delayed responses and overinclusion of detail in responses, and

8    inability to spell ‘world’ or perform a calculation. Tr. 20. The ALJ also cites

9    several records that include “fair to normal” provider examination findings. Tr. 20

10   (citing Tr. 422-23, 527, 536). However, as noted by Plaintiff, the record also

11   contains ongoing evidence of depressed and anxious presentation, difficulty with

12   memory, restricted or blunt affect, speech difficulties, limited eye contact, fair to

13   poor insight and judgment, and concrete thought association. ECF No. 15 at 15;

14   Tr. 278, 281, 284, 286, 289, 291, 295, 297, 300, 378, 411, 422-23,449, 452, 460,

15   469, 517, 546. Moreover, because this portion of the ALJ’s analysis is, at least in

16   part, dependent on the ALJ’s evaluation of Dr. Genthe’s opinion, the Court finds

17   this reason should be reconsidered on remand.

18         Similarly, the ALJ found that objective test results and mental examination

19   findings did not support a finding that Plaintiff’s “current alleged mental

20   functioning relates to a brain injury in 2016.” Tr. 20. In support of this finding,

21   the ALJ generally cites medical records pertaining to Plaintiff’s treatment for a


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 20
      Case 2:20-cv-00199-FVS       ECF No. 19     filed 09/15/21   PageID.694 Page 21 of 26



1    head injury in 2016, with specific reference to “mental status examination findings

2    [that] were not indicative of severe cognitive dysfunction,” and “normal” objective

3    test results. Tr. 20. Based on these generally cited records, the ALJ “[did] not

4    accept the notion that [Plaintiff’s] 2016 work injury had caused significant brain

5    trauma and severe mental limitations given the lack of evidence of such

6    connection.” Tr. 20. However, as noted by Plaintiff, examining physician Dr.

7    Nestler specifically noted that she was “unable to verify” objective cognitive

8    deficits, although he had “very poor math skills,” and she could not “confirm”

9    whether he met the criteria for a specific learning disability. Tr. 287. Moreover,

10   the ALJ fails to consider Dr. Genthe’s finding of “extremely low intellectual

11   abilities . . . that are likely to interfere with his ability to function”; and his

12   remarkable mental status examination findings of poor social maturity, tangential

13   and circumstantial speech, memory and concentration difficulties, and poor to fair

14   insight and judgment. Tr. 368-70. Thus, as above, particularly in light of the need

15   to reconsider Dr. Genthe’s opinion, this reasoning should be reconsidered on

16   remand.

17          Finally, the ALJ noted “the lack of treatment notes prior to 2016 is

18   concerning, especially given [Plaintiff’s] allegation of disability since 2014 and

19   special education services while in school. On would expect to see some level of

20   treatment and mental evaluation prior to 2016.” Tr. 20. Unexplained, or

21   inadequately explained, failure to seek treatment or follow a prescribed course of


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 21
     Case 2:20-cv-00199-FVS       ECF No. 19    filed 09/15/21   PageID.695 Page 22 of 26



1    treatment may be the basis for an adverse credibility finding unless there is a

2    showing of a good reason for the failure. Orn, 495 F.3d at 638. Plaintiff argues

3    that the ALJ “reversibly erred” in this case by discrediting Plaintiff’s symptom

4    claims on this basis, because he “did not complain of any shortage of records until

5    he issued his written decision. If the ALJ felt there was a need for additional

6    remote records he could have said so earlier and obtained them or had [Plaintiff]

7    obtain them.” ECF No. 15 at 18-20. This argument is inapposite.

8          Plaintiff is correct that the ALJ has an independent duty to fully and fairly

9    develop a record in order to make a fair determination as to disability, even where,

10   as here, the claimant is represented by counsel. See Tonapetyan v. Halter, 242

11   F.3d 1144, 1150 (9th Cir. 2001). However, only “[a]mbiguous evidence, or the

12   ALJ's own finding that the record is inadequate to allow for proper evaluation of

13   the evidence, triggers the ALJ's duty to ‘conduct an appropriate inquiry.’” Id.

14   (quoting Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir.1996)). Further, “an ALJ

15   is not required to order every medical evaluation that could conceivably shed light

16   on a claimant's condition, but rather just those that would resolve ambiguities or

17   inadequacies in the record.” Lloyd v. Astrue, No. C-11-4902-EMC, 2013 WL

18   503389, at *5 (N.D. Cal. Feb. 8, 2013) (citing Mayes v. Massanari, 276 F.3d 453,

19   459-60 (9th Cir. 2001)). It it is Plaintiff’s duty to prove that he is disabled; and this

20   burden cannot be shifted to the ALJ simply by virtue of the ALJ’s duty to develop

21   the record. See Mayes, 276 F.3d at 459-60. The ALJ did not find, and the Court is


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 22
     Case 2:20-cv-00199-FVS      ECF No. 19    filed 09/15/21   PageID.696 Page 23 of 26



1    unable to discern, any inadequacy or ambiguity that did not allow for proper

2    evaluation of the record as a whole. Thus, the ALJ did not err in failing to further

3    develop the record in this case.

4          Regardless, in light of the need to remand for reconsideration of Dr.

5    Genthe’s opinion, and because the ALJ’s analysis of Plaintiff’s symptom claims

6    was dependent on the ALJ’s analysis of Dr. Genthe’s opinion, the ALJ must

7    reconsider Plaintiff’s symptom claims on remand. On remand, as noted below,

8    Plaintiff shall also be given the opportunity for a new hearing, and will have the

9    opportunity to submit additional evidence from the relevant adjudicatory period.

10      C. Additional Assignments of Error

11         Plaintiff additionally argues that the ALJ erred at step two by failing to

12   properly consider Plaintiff’s alleged traumatic brain injury and neck injury; and

13   failing to properly consider lay witness statements, including an assessment

14   performed by a DSHS evaluator, and testimony from Plaintiff’s mother/caregiver.

15   ECF No. 15 Because the analysis of Plaintiff’s alleged physical impairments and

16   the lay witness evidence is dependent on the ALJ’s reevaluation of Plaintiff’s

17   symptom claims, and the medical evidence, including the medical opinion

18   evidence discussed above, the Court declines to address these challenges in detail

19   here. On remand, the ALJ is instructed to reconsider Plaintiff’s symptom claims,

20   the medical opinion evidence, the lay witness statements, and conduct a new

21   sequential analysis, including a reassessment of the step five finding if necessary.


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 23
     Case 2:20-cv-00199-FVS      ECF No. 19    filed 09/15/21   PageID.697 Page 24 of 26



1                                         REMEDY

2          The decision whether to remand for further proceedings or reverse and

3    award benefits is within the discretion of the district court. McAllister v. Sullivan,

4    888 F.2d 599, 603 (9th Cir. 1989). An immediate award of benefits is appropriate

5    where “no useful purpose would be served by further administrative proceedings,

6    or where the record has been thoroughly developed,” Varney v. Sec'y of Health &

7    Human Servs., 859 F.2d 1396, 1399 (9th Cir. 1988), or when the delay caused by

8    remand would be “unduly burdensome[.]” Terry v. Sullivan, 903 F.2d 1273, 1280

9    (9th Cir. 1990); see also Garrison v. Colvin, 759 F.3d 995, 1021 (noting that a

10   district court may abuse its discretion not to remand for benefits when all of these

11   conditions are met). This policy is based on the “need to expedite disability

12   claims.” Varney, 859 F.2d at 1401. But where there are outstanding issues that

13   must be resolved before a determination can be made, and it is not clear from the

14   record that the ALJ would be required to find a claimant disabled if all the

15   evidence were properly evaluated, remand is appropriate. See Benecke v.

16   Barnhart, 379 F.3d 587, 595-96 (9th Cir. 2004); Harman v. Apfel, 211 F.3d 1172,

17   1179-80 (9th Cir. 2000).

18         The Court finds that further administrative proceedings are appropriate. See

19   Treichler v. Comm'r of Soc. Sec. Admin., 775 F.3d 1090, 1103-04 (9th Cir. 2014)

20   (remand for benefits is not appropriate when further administrative proceedings

21   would serve a useful purpose). Here, the ALJ erred in considering Plaintiff’s


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 24
     Case 2:20-cv-00199-FVS      ECF No. 19    filed 09/15/21   PageID.698 Page 25 of 26



1    symptom claims, and the examining medical opinion of Dr. Genthe, which calls into

2    question whether the assessed RFC, and resulting hypothetical propounded to the

3    vocational expert, are supported by substantial evidence. “Where,” as here, “there is

4    conflicting evidence, and not all essential factual issues have been resolved, a

5    remand for an award of benefits is inappropriate.” Treichler, 775 F.3d at 1101.

6    Instead, the Court remands this case for further proceedings. On remand, the ALJ

7    must reconsider the step two finding. The ALJ must reconsider Plaintiff’s symptom

8    claims and the lay witness statements. The ALJ must also reconsider the medical

9    opinion evidence, and provide legally sufficient reasons for evaluating the opinions,

10   supported by substantial evidence. If necessary, the ALJ should order additional

11   consultative examinations and, if appropriate, take additional testimony from a

12   medical expert. Finally, the ALJ should reconsider the remaining steps in the

13   sequential analysis, reassess Plaintiff's RFC and, if necessary, take additional

14   testimony from a vocational expert which includes all of the limitations credited by

15   the ALJ.

16         Accordingly, IT IS HEREBY ORDERED:

17         1. Plaintiff’s Motion for Summary Judgment, ECF No. 15, is GRANTED,

18              and the matter is REMANDED to the Commissioner for additional

19              proceedings consistent with this Order.

20         2. Defendant’s Motion for Summary Judgment, ECF No. 16, is DENIED.

21         3. Application for attorney fees may be filed by separate motion.


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 25
     Case 2:20-cv-00199-FVS     ECF No. 19    filed 09/15/21   PageID.699 Page 26 of 26



1          IT IS SO ORDERED. The District Court Clerk is directed to enter this

2    Order and provide copies to counsel. Judgment shall be entered for Plaintiff and the

3    file shall be CLOSED.

4          DATED September 15, 2021.

5

6                                               s/ Rosanna Malouf Peterson
                                             ROSANNA MALOUF PETERSON
7                                               United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 26
